          Case: 19-35891, 09/15/2020, ID: 11823990, DktEntry: 23-1, Page 1 of 3
          Case 2:19-cv-00002-BMM Document 30 Filed 09/15/20 Page 1 of 3



                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       SEP 15 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

HOLLI TELFORD,                                    No. 19-35891

                  Plaintiff-Appellant,            D.C. No. 2:19-cv-00002-BMM-
                                                  KLD
 v.

MONTANA LAND EXCHANGE; et al.,                    MEMORANDUM*

                  Defendants-Appellees.

                     Appeal from the United States District Court
                             for the District of Montana
                      Brian M. Morris, District Judge, Presiding

                            Submitted September 8, 2020**

Before:        TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Holli Telford appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Case: 19-35891, 09/15/2020, ID: 11823990, DktEntry: 23-1, Page 2 of 3
        Case 2:19-cv-00002-BMM Document 30 Filed 09/15/20 Page 2 of 3



2012). We affirm.

      The district court properly dismissed Telford’s federal claims because

Telford failed to allege facts sufficient to state a plausible claim. See Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009) (a plaintiff fails to show she is entitled to relief if

the complaint’s factual allegations “do not permit the court to infer more than the

mere possibility of [the alleged] misconduct”); see also Eclectic Props. E., LLC v.

Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014) (setting forth elements

of a Racketeer Influenced and Corrupt Organizations Act claim and the pleading

requirements to show the existence of an enterprise); Whitaker v. Garcetti, 486

F.3d 572, 581 (9th Cir. 2007) (a plaintiff who sues a local government for violation

of a constitutional right must establish that the “local government had a deliberate

policy, custom, or practice that was the moving force behind the constitutional

violation” (citation and internal quotation marks omitted)); Edwards v. Marin

Park, Inc., 356 F.3d 1058, 1062-63 (9th Cir. 2004) (discussing pleading standard

for Fair Housing Act (“FHA”) retaliation claim); Lovell v. Chandler, 303 F.3d

1039, 1052 (9th Cir. 2002) (setting forth elements of a disability discrimination

claim under § 504 of the Rehabilitation Act); 24 C.F.R. § 100.600(a) (providing

that hostile environment harassment “because of” handicap may violate the FHA).

      The district court properly dismissed Telford’s state law claims in her

seventh through eleventh causes of action because, for each claim, Telford failed to



                                           2                                     19-35891
       Case: 19-35891, 09/15/2020, ID: 11823990, DktEntry: 23-1, Page 3 of 3
       Case 2:19-cv-00002-BMM Document 30 Filed 09/15/20 Page 3 of 3



give defendants “fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original,

citation and internal quotation marks omitted).

      We reject as without merit Telford’s contention that the district judge should

have recused himself. See United States v. Hernandez, 109 F.3d 1450, 1453-54

(9th Cir. 1997) (the substantive standard for recusal under 28 U.S.C. § 144 is

whether “a reasonable person with knowledge of all the facts would conclude that

the judge’s impartiality might reasonably be questioned” (citation and internal

quotation marks omitted)).

      AFFIRMED.




                                          3                                    19-35891
